The petitioners, John Clement and LeRoy Clement, now confined in the State Penitentiary, mailed to the clerk of this court their verified petitions, each alleging that he is unlawfully imprisoned and restrained of his liberty by the warden of the State Penitentiary at McAlester.
It appears that the petitions were filed on February 6, 1941.
The Attorney General has filed a demurrer to each petition and for grounds therefor alleges that said petition fails to state facts sufficient to constitute a cause of action in favor of said petitioner and against respondent.
It is merely alleged in each petition:
"That the petitioner was sentenced in open district court without an attorney to defend him, and the court in which he was being held did refuse to appoint an attorney to defend him." *Page 246 
Each petition is silent as to the court wherein petitioner was tried, or of the crime of which he was convicted.
Where the facts stated in a petition for a writ of habeas corpus fail to set forth the alleged cause of, and authority for, such detention and does not state facts which show that the writ demanded ought to issue, the demurrer thereto will be sustained and the writ denied.
For the reasons stated, the demurrers to said petitions are sustained and the writs denied.